Case 1:20-cv-10617-WGY Document 178-2 Filed 05/15/20 Page 1 of 3




             APPENDIX B
       Case 1:20-cv-10617-WGY Document 178-2 Filed 05/15/20 Page 2 of 3



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS



MARIA ALEJANDRA CELIMEN SAVINO,
et al.,
                                                        Case No. 1:20-cv-10617-WGY
                    Plaintiffs-Petitioners,
                                                        May 4, 2020
               v.

STEVEN SOUZA,

                    Defendant-Respondent.


    PETITIONERS’ RESPONSES AND OBJECTIONS TO RESPONDENT’S FIRST
                      REQUEST FOR DOCUMENTS

       Pursuant to Federal Rules of Civil Procedure 26 and 34, Petitioners hereby submit the
following responses and objections to the Requests for Documents served by Respondent. These
responses are made within the limits of, and subject to, the objections set forth below. In setting
forth their responses to the Requests for Documents, Petitioners do not waive the attorney-client
privilege, work-product doctrine, or any other privilege or immunity from disclosure that may
attach to information called for in response to the Requests for Documents.
       Further, the following responses (and any further responses to the Requests for
Documents) are made without acknowledgment of the admissibility or relevance of the
information requested or that the Requests are proportional to the needs of this case.

Respondent’s Request No. 1:

       Please produce all documents identified in your answers to Defendants’ interrogatories.

Petitioners’ Response: These documents will be produced (Bates-stamped P_00000001 to
P_00001630).

Respondent’s Request No. 2:

       To the extent not provided in response to Request No. 1, please provide all documents
authored by any Class member, including, but not limited to, any document sent to, or received
from the media and any document sent or delivered by one Class member to another.
       Case 1:20-cv-10617-WGY Document 178-2 Filed 05/15/20 Page 3 of 3




Petitioners’ Response: Petitioners object to this Request because it is overbroad and not
proportional to the needs of the case, in that it requests “all documents authored by any Class
member,” without any limitation as to time or subject matter.

Respondent’s Request No. 3:

       Provide all documents relating to any criminal charges or convictions pertaining to any
Class member if not previously provided to the Court and undersigned counsel.

Petitioners’ Response: Petitioners are not in possession of any information or documents
responsive to Request No. 3.
